IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 55 WM 2016
                                        :
                 Respondent             :
                                        :
                                        :
          v.                            :
                                        :
                                        :
ROSHA CHARLES WILLIAMS,                 :
                                        :
                 Petitioner             :


                                   ORDER



PER CURIAM

    AND NOW, this 20th day of June, 2016, the “Petition for Review” is DENIED.